        Case 4:20-cv-00421 Document 26 Filed on 06/17/20 in TXSD Page 1 of 2




                           IN IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION


WAYNE THOMAS,                      )
an individual,                     )
                                   )                  Case No.:       4:20-cv-00421
       Plaintiff,                  )
v.                                 )
                                   )
UNITED EQUITIES INCORPORATED, )
a Texas Corporation,               )
                                   )
and                                )
                                   )
BELLAIRE DEVELOPMENT               )
COMPANY, LLC,                      )
a Texas Limited Liability Company, )
                                   )
       Defendants.                 )
__________________________________ )

                           STIPULATION OF DISMISSAL WITH PREJUDICE

          Plaintiff Wayne Thomas and Defendants United Equities Incorporated and Bellaire

Development Company, LLC, by and through their respective undersigned counsel, and pursuant

to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to the dismissal of all counts

and claims asserted in this matter with prejudice, with the parties to bear their own attorney’s fees,

costs, and expenses except as may otherwise be agreed to between the parties.

Dated: June 11, 2020

Respectfully submitted,                             Respectfully submitted,

/s/ Louis I. Mussman                                 /s/ Eric Lipper
Louis I. Mussman                                    Eric Lipper, Counsel for Defendants
Attorney-in-charge                                  State Bar No. 12399000
Florida Bar No. 597155                              Hirsch & Westheimer, P.C.
S.D. TX No. 2274288                                 1415 Louisiana, 36th Floor
Ku & Mussman, P.A.                                  Houston, Texas 77002
18501 Pines Boulevard, Suite 209-A                  Telephone: (713) 223-5181



98260.20200241/3721325.1
        Case 4:20-cv-00421 Document 26 Filed on 06/17/20 in TXSD Page 2 of 2




Pembroke Pines, Florida 33029                       Facsimile: (713) 223-9319
Telephone: (305) 891-1322                           elipper@hirschwest.com
Facsimile: (305) 891-4512
Louis@KuMussman.com                                 Counsel for United Equities Incorporated
                                                    and
and                                                 Bellaire Development Company, LLC

John K. Grubb
Local Counsel
State Bar No. 08553500
John K. Grubb & Associates
4550 Post Oak Place, Suite 201
Houston, TX 77027
Tel: (713) 877-8800
Fax: (713) 877-1229
johnkgrubb@grubblegal.com

Counsel for Plaintiff
Wayne Thomas


                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 17th day of June, 2020, I electronically filed the

foregoing with the Clerk of Court by using CM/ECF system which will send notice of electronic

filing to the following:

          Eric Lipper
          Hirsch & Westheimer
          1415 Louisiana, 36th Floor,
          Houston, Texas 77002

                                        By:   /s/ Louis I. Mussman              .




                                              Louis I. Mussman




                                                2
98260.20200241/3721325.1
